DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on January 27, 2021. 
Claims 1-20 are pending in the application. As such, claims 1-20 have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on January 27, 2021.  These drawings have been accepted and considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9-10, 11, 13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigehisa et al. (US Patent Pub. No. 2018/0212856), hereinafter Shigehisa.
Regarding claims 1 and 11, Shigehisa first embodiment teaches an audio processing device and method (Shigehisa [0034] The transmission device 9 has a system cycle timer 91 synchronized with a system cycle timer 120 provided for the reception device 10. Consequently, the transmission device 9 and the reception device 10 perform, for example, time synchronizing process of synchronizing times of the system cycle timers by periodically notifying times of each other. The transmission device 9 adds one true time-stamp expressing reproduction time of audio data to be transmitted to a packet at the time of transmitting the packet), 
comprising: 
a data processor (Shigehisa [0038] The CPU 110 makes, as initial settings, a setting of dummy cycle time to the dummy time-stamp generating unit 130 and a setting of multiplication rate to the PLL)
configured to obtain a calculated value (Shigehisa [0038] The CPU 110 makes, as initial settings, a setting of dummy cycle time to the dummy time-stamp generating unit 130 and a setting of multiplication rate [multiplication rate maps to calculated value] to the PLL)
according to a plurality of audio clock frequency information comprised in a plurality of audio input packets (Shigehisa [0056] When reception of packets by the reception unit 140 starts, a true time-stamp is stored in the time stamp storage unit 150. In the example illustrated in FIG. 4, the time of the true time-stamp added to the packet received first is 750 μs. Consequently, first, the time stamp indicating 750 μs is held in the time stamp register 152. Hereinafter, true time-stamps added to packets sequentially received by the reception unit 140 are sequentially held in the time stamp register 152. Concretely, as illustrated in FIG. 4, in the time stamp register 152, next to the time stamp of 750 μs, the time stamp of 875 μs is held. After that, the time stamp of 1000 μs is held; [0033] The reception device 10 is a device corresponding to the reception device 1 in FIG. 1 and receiving a packet transmitted from the transmission device 9 via a wired network. Alternatively, a wireless network may be used. The transmission device 9 sequentially transmits a packet including audio data and a true time-stamp to the reception device 10 at predetermined transfer time intervals. The transfer time interval is determined by the sampling frequency of the audio data and the number of samples of the audio data per packet. For example, when transferring six samples per packet of audio data at a sampling frequency of 48 kHz (that is, the number of samples per second is 48,000), the packet transfer time interval is 8 kHz (=48 kHz/6) [audio clock frequency information maps to sample rate]); 
a clock generator configured to generate an audio sampling frequency according to the calculated value and a link symbol clock signal (Shigehisa [0038] The CPU 110 makes, as initial settings, a setting of dummy cycle time to the dummy time-stamp generating unit 130 and a setting of multiplication rate to the PLL 190. The dummy cycle time is time interval of dummy time-stamps. Concretely, the CPU 110 sets time corresponding to the transfer time interval of packets from the transmission device 9 to the reception device 10 as the dummy cycle time. For example, when transferring six samples per packet of audio data whose sampling frequency is 48 kHz, as described above, the packet transfer time interval is 8 kHz. Consequently, the CPU 110 sets time corresponding to the interval of 8 kHz, that is, 125 μs (microseconds) as the dummy cycle time. As the initial setting, the CPU 110 sets the multiplication rate so that the PLL 190 outputs a clock of a predetermined frequency determined according to the sampling frequency and the number of samples per frame. In the case of transferring six samples per packet of audio data whose sampling frequency is 48 kHz, for example, the CPU 110 sets the multiplication rate so that the PLL 190 outputs the clock of the frequency of 24.576 MHz. At the time of the initial setting, information such as the sampling cycle of audio data and the number of samples per packet is known in the reception device); 
and a buffer memory (Shigehisa [0043] The time stamp storage unit 150 corresponds to the storage unit 2 in FIG. 1 and has an FIFO 151 and a time stamp register; [0044] The FIFO 151 is a buffer of an FIFO (First In First Out) type holding a true time-stamp)
configured to generate a plurality of audio output packets corresponding to the audio input packets according to the audio sampling frequency (Shigehisa [0034] The transmission device 9 has a system cycle timer 91 synchronized with a system cycle timer 120 provided for the reception device 10. Consequently, the transmission device 9 and the reception device 10 perform, for example, time synchronizing process of synchronizing times of the system cycle timers by periodically notifying times of each other. The transmission device 9 adds one true time-stamp expressing reproduction time of audio data to be transmitted to a packet at the time of transmitting the packet. At the time of transmitting the packet, the transmission device 9 punches, as a true time-stamp, time obtained by adding predetermined margin time to transmission time specified by the system cycle timer 91. The predetermined margin time is maximum time required since the transmission device 9 transmits a packet until the reception device 10 receives it. That is, as the margin time, time in which the reception device 10 can certainly receive a packet is set. The reception device 10 controls a timing of outputting the audio data included in a received packet to an external device such as a DAC by comparing the time of the true time-stamp of the received packet with the system cycle timer 120. By the operation, the audio data is reproduced at the time of the true time-stamp).


Regarding claims 3 and 13, Shigehisa first embodiment teaches the audio processing device and method of claims 1 and 11.
Shigehisa first embodiment teaches
wherein the data processor further comprises a packet receiver configured to obtain the audio clock frequency information from the audio input packets (Shigehisa [0028] The reception device 1 is a device for receiving a packet transmitted from a transmission device (not illustrated) via a wired or wireless network. The packet includes audio data and a time stamp. Hereinafter, the time stamp included in the packet is called a true time-stamp. The true time-stamp is time information expressing reproduction time of audio data included in the same packet as the true time-stamp. The true time-stamp is added to the packet by the transmission device).

Regarding claim 9, Shigehisa first embodiment teaches the audio processing device of claim 1.
Shigehisa first embodiment teaches
wherein the clock generator is a phase-Locked loop or a direct digital synthesis device (Shigehisa [0038] The CPU 110 makes, as initial settings, a setting of dummy cycle time to the dummy time-stamp generating unit 130 and a setting of multiplication rate to the PLL 190. The dummy cycle time is time interval of dummy time-stamps. Concretely, the CPU 110 sets time corresponding to the transfer time interval of packets from the transmission device 9 to the reception device 10 as the dummy cycle time. For example, when transferring six samples per packet of audio data whose sampling frequency is 48 kHz, as described above, the packet transfer time interval is 8 kHz. Consequently, the CPU 110 sets time corresponding to the interval of 8 kHz, that is, 125 μs (microseconds) as the dummy cycle time. As the initial setting, the CPU 110 sets the multiplication rate so that the PLL 190 outputs a clock of a predetermined frequency determined according to the sampling frequency and the number of samples per frame. In the case of transferring six samples per packet of audio data whose sampling frequency is 48 kHz, for example, the CPU 110 sets the multiplication rate so that the PLL 190 outputs the clock of the frequency of 24.576 MHz. At the time of the initial setting, information such as the sampling cycle of audio data and the number of samples per packet is known in the reception device).

Regarding claim 10, Shigehisa first embodiment teaches the audio processing device of claim 1.
Shigehisa first embodiment teaches
wherein the buffer memory is a first-in-first-out memory (Shigehisa [0043] The time stamp storage unit 150 corresponds to the storage unit 2 in FIG. 1 and has an FIFO 151 and a time stamp register; [0044] The FIFO 151 is a buffer of an FIFO (First In First Out) type holding a true time-stamp).


Regarding claim 19, Shigehisa first embodiment teaches the audio processing method of claim 11.
Shigehisa first embodiment teaches
wherein the audio sampling frequency is generated by a clock generator (Shigehisa [0038] The CPU 110 makes, as initial settings, a setting of dummy cycle time to the dummy time-stamp generating unit 130 and a setting of multiplication rate to the PLL 190. The dummy cycle time is time interval of dummy time-stamps. Concretely, the CPU 110 sets time corresponding to the transfer time interval of packets from the transmission device 9 to the reception device 10 as the dummy cycle time. For example, when transferring six samples per packet of audio data whose sampling frequency is 48 kHz, as described above, the packet transfer time interval is 8 kHz. Consequently, the CPU 110 sets time corresponding to the interval of 8 kHz, that is, 125 μs (microseconds) as the dummy cycle time. As the initial setting, the CPU 110 sets the multiplication rate so that the PLL 190 outputs a clock of a predetermined frequency determined according to the sampling frequency and the number of samples per frame. In the case of transferring six samples per packet of audio data whose sampling frequency is 48 kHz, for example, the CPU 110 sets the multiplication rate so that the PLL 190 outputs the clock of the frequency of 24.576 MHz. At the time of the initial setting, information such as the sampling cycle of audio data and the number of samples per packet is known in the reception device), and 
the clock generator is a phase-locked loop or a direct digital synthesis device (Shigehisa [0038] The CPU 110 makes, as initial settings, a setting of dummy cycle time to the dummy time-stamp generating unit 130 and a setting of multiplication rate to the PLL 190. The dummy cycle time is time interval of dummy time-stamps. Concretely, the CPU 110 sets time corresponding to the transfer time interval of packets from the transmission device 9 to the reception device 10 as the dummy cycle time. For example, when transferring six samples per packet of audio data whose sampling frequency is 48 kHz, as described above, the packet transfer time interval is 8 kHz. Consequently, the CPU 110 sets time corresponding to the interval of 8 kHz, that is, 125 μs (microseconds) as the dummy cycle time. As the initial setting, the CPU 110 sets the multiplication rate so that the PLL 190 outputs a clock of a predetermined frequency determined according to the sampling frequency and the number of samples per frame. In the case of transferring six samples per packet of audio data whose sampling frequency is 48 kHz, for example, the CPU 110 sets the multiplication rate so that the PLL 190 outputs the clock of the frequency of 24.576 MHz. At the time of the initial setting, information such as the sampling cycle of audio data and the number of samples per packet is known in the reception device).

Regarding claim 20, Shigehisa first embodiment teaches the audio processing method of claim 11.
Shigehisa first embodiment teaches
wherein the plurality of audio output packet are generated (Shigehisa [0034] The transmission device 9 has a system cycle timer 91 synchronized with a system cycle timer 120 provided for the reception device 10. Consequently, the transmission device 9 and the reception device 10 perform, for example, time synchronizing process of synchronizing times of the system cycle timers by periodically notifying times of each other. The transmission device 9 adds one true time-stamp expressing reproduction time of audio data to be transmitted to a packet at the time of transmitting the packet. At the time of transmitting the packet, the transmission device 9 punches, as a true time-stamp, time obtained by adding predetermined margin time to transmission time specified by the system cycle timer 91. The predetermined margin time is maximum time required since the transmission device 9 transmits a packet until the reception device 10 receives it. That is, as the margin time, time in which the reception device 10 can certainly receive a packet is set. The reception device 10 controls a timing of outputting the audio data included in a received packet to an external device such as a DAC by comparing the time of the true time-stamp of the received packet with the system cycle timer 120. By the operation, the audio data is reproduced at the time of the true time-stamp)
by a buffer memory (Shigehisa [0043] The time stamp storage unit 150 corresponds to the storage unit 2 in FIG. 1 and has an FIFO 151 and a time stamp register; [0044] The FIFO 151 is a buffer of an FIFO (First In First Out) type holding a true time-stamp), 
and the buffer memory is a first-in-first-out memory (Shigehisa [0043] The time stamp storage unit 150 corresponds to the storage unit 2 in FIG. 1 and has an FIFO 151 and a time stamp register; [0044] The FIFO 151 is a buffer of an FIFO (First In First Out) type holding a true time-stamp).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being anticipated by Shigehisa first embodiment in view of Shigehisa fourth embodiment.

Regarding claims 2 and 12, Shigehisa first embodiment teaches the audio processing device and method of claims 1 and 11.
Shigehisa first embodiment does not teach, however Shigahisa fourth embodiment teaches
wherein the audio input packets are audio data transmitted through a DisplayPort, a high definition multimedia interface, or a universal serial bus (Shigehisa [0105] The audio transfer register 432 is a register storing audio data which is output to the output device including a DAC. In the embodiment, concretely, the audio transfer register 432 is a register storing audio data of one sample. The audio data stored in the audio transfer register 432 is serially output to the DAC bit by bit. To the DAC, clocks are supplied from the PLL 190. As described above, the audio transfer register 432 is a final mechanism for outputting audio data from the reception device 40 to an external device. When audio data is stored in the audio transfer register 432, the audio data stored is immediately serially output bit by bit).
Shigehisa fourth embodiment is considered to be analogous to the claimed invention because it is in the same field of clock generating reception devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigehisa first embodiment further in view of Shigehisa fourth embodiment to allow for using a serial bus. Doing so would allow for generating an audio output at a desired sampling frequency over a serial output.

Claims 4, 6-8, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shigehisa in view of Shibuta (US Patent 6,816,543 B1).

Regarding claims 4 and 14, Shigehisa first embodiment teaches the audio processing device and method of claims 3 and 13.
Shigehisa first embodiment teaches audio clock frequency information, however Shigehisa first embodiment does not teach
wherein the data processor comprises: 
an accumulator configured to add up the audio clock frequency information to generate a data sum value; 
a counter configured to calculate the amount of the audio clock frequency information to generate a data number; 
and a divider configured to divide the data sum value by the data number to generate the calculated value.
Shibuta teaches
an accumulator configured to add up information to generate a data sum value (Shibuta [col. 5 ln. 66 – col. 6 ln. 2] After detecting all correlation values (steps S2-S8), the comparator 720 divides SUM calculated at step S4 by the number of times of detection, and calculates AVERAGE of correlation values (step S9)); 
a counter configured to calculate the amount of information to generate a data number (Shibuta [col. 5 ln. 66 – col. 6 ln. 2] After detecting all correlation values (steps S2-S8), the comparator 720 divides SUM calculated at step S4 by the number of times of detection, and calculates AVERAGE of correlation values (step S9)); 
and a divider configured to divide the data sum value by the data number to generate the calculated value (Shibuta [col. 5 ln. 66 – col. 6 ln. 2] After detecting all correlation values (steps S2-S8), the comparator 720 divides SUM calculated at step S4 by the number of times of detection, and calculates AVERAGE of correlation values (step S9)).
Shibuta is considered to be analogous to the claimed invention because it is in the same field of spread spectrum transmission using transmitters and receivers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigehisa first embodiment further in view of Shibuta to allow for averaging. Doing so would allow for establishing synchronization.


Regarding claims 6 and 16, Shigehisa first embodiment teaches the audio processing device and method of claims 4 and 14.
Shigehisa first embodiment does not teach, however Shibuta teaches
wherein when a variation range of the audio clock frequency information does not exceed a tolerance value and the data number is greater than a predetermined number, the divider divides the data sum value by the data number to generate the calculated value (Shibuta [col. 5 ln. 66 – col. 6 ln. 2] After detecting all correlation values (steps S2-S8), the comparator 720 divides SUM calculated at step S4 by the number of times of detection, and calculates AVERAGE of correlation values (step S9)).
Shibuta is considered to be analogous to the claimed invention because it is in the same field of spread spectrum transmission using transmitters and receivers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigehisa first embodiment further in view of Shibuta to allow for averaging. Doing so would allow for establishing synchronization.

Regarding claims 7 and 17, Shigehisa first embodiment teaches the audio processing device and method of claims 4 and 14.
Shigehisa first embodiment does not teach, however Shibuta teaches
wherein when a variation range of the audio clock frequency information does not exceed a tolerance value and an accumulated time is greater than a predetermined period, the divider divides the data sum value by the data number to generate the calculated value (Shibuta [col. 5 ln. 66 – col. 6 ln. 2] After detecting all correlation values (steps S2-S8), the comparator 720 divides SUM calculated at step S4 by the number of times of detection, and calculates AVERAGE of correlation values (step S9)).
Shibuta is considered to be analogous to the claimed invention because it is in the same field of spread spectrum transmission using transmitters and receivers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigehisa first embodiment further in view of Shibuta to allow for averaging. Doing so would allow for establishing synchronization.

Regarding claim 8 and 18, Shigehisa first embodiment teaches the audio processing device and method of claims 1 and 11.
Shigehisa first embodiment does not teach, however Shibuta teaches
wherein the calculated value is a median, a arithmetic mean, or a moving average (Shibuta [col. 5 ln. 66 – col. 6 ln. 2] After detecting all correlation values (steps S2-S8), the comparator 720 divides SUM calculated at step S4 by the number of times of detection, and calculates AVERAGE of correlation values (step S9)).
Shibuta is considered to be analogous to the claimed invention because it is in the same field of spread spectrum transmission using transmitters and receivers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigehisa first embodiment further in view of Shibuta to allow for averaging. Doing so would allow for establishing synchronization.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shigehisa in view of Shibuta in view of Applicant’s own admitted prior art in view of Terrell (US Patent 5,500,874 A).

Regarding claims 5 and 15, Shigehisa first embodiment in view of Shibuta teaches the audio processing device and method of claims 4 and 14.
Shigehisa first embodiment in view of Shibuta does not teach
wherein when a variation range of the audio clock frequency information exceeds a tolerance value, the data processor is further configured to clear out the accumulator and the counter for recalculation.
Applicant’s own admitted prior art teaches
wherein when a variation range of the audio clock frequency information exceeds a tolerance value, (per Applicant’s own admitted prior art [0031] Next, in operation S320, whether the variation range of the audio clock frequency information Maud exceeds a tolerance value is determined by the data processor 120. Specifically, according to the standard specification of the DisplayPort, if the variation range of the audio clock frequency information Maud exceeds the spread spectrum range of plus and minus 0.5%, it means that the present audio frequency is not yet stable. Therefore, when the variation range of the audio clock frequency information Maud exceeds the tolerable value, operation S330 is performed, and the accumulator 124 and the counter 126 are cleared out for recalculation by the data processor).
Applicant’s own admitted prior art is considered to be analogous to the claimed invention because it is in the same field of audio processing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigehisa first embodiment in view of Shibuta further in view of Applicant’s own admitted prior art to allow for determining when a frequency exceeds a tolerance. Doing so would allow for avoiding generating an audio output at an incorrectly determined sampling frequency.
Shigehisa first embodiment in view of Shibuta in view of Applicant’s own admitted prior art does not teach
the data processor is further configured to clear out the accumulator and the counter for recalculation.
Terrell teaches
the data processor is further configured to clear out the accumulator and the counter for recalculation (Terrell [col. 16 ln 13-41] The read/write pointer control unit 142 receives the write address value for the input buffer 127 from the counter 129, and receives the integer part of the digital phase value from the numerically controlled oscillator 67, which represents the start address for reading from the input buffer 127. The pointer control unit 142 ensues that the write address from the counter 129 is sufficiently far ahead of the start address for reading, as represented by the integer part of the digital phase value, to keep the read address value below the write address value for all permitted count values of the counter 133. The pointer control unit 142 receives the "end count" signal from the counter 133, and controls the counter 133 through a "start count" signal which is applied to a reset input of the counter 133. The counter 133 is constructed so that after it reaches its "end count" value, it stops counting until it is reset by the "start count" signal. The pointer control unit 142 monitors the write address value from the counter 129 and the integer part of the digital phase value from the numerically controlled oscillator 67, and provided that these are sufficiently far apart it responds to the "end count" signal from the counter 133 by outputting the "start count" signal to reset the counter 133 and begin the calculation of the next output data symbol value. If the address values have got too close to each other, the pointer control unit 142 delays providing the "start count" signal until the write address for the input buffer 127 has moved away sufficiently far ahead of the integer part of the digital phase value; [col. 17 ln. 13-15] Following start of the operation to obtain the value of an output data symbol, the current value of the accumulator is cleared in step S1).
Terrell is considered to be analogous to the claimed invention because it is in the same field of data filtering and modem design. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigehisa first embodiment in view of Shibuta in view of Applicant’s own admitted prior art further in view of Terrell to allow for reset of a counter and clearing of an accumulator. Doing so would allow an analog-to-digital converter or a digital-to-analog converter of the modulator or demodulator to run at a fixed arbitrary frequency substantially regardless of the data rate of modulated symbols.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J. MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 8:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J. MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657